Title: To George Washington from the Continental Navy Board, 31 March 1778
From: Continental Navy Board
To: Washington, George



Continental Navy Board Borden Town [N.J.] 31 Mar: 1778
Sir.

Mr Morton having engaged a Brigade of Waggons to convey some Indian Meal to Camp and not having Employ for all the Waggons we take the Opportunity of forwarding 13 Hogsheads of salt Fish, being part of the Supplies we mentioned to your Excellency in our last, intended for the Use of the Army. The Remainder, consisting of Rice, Oil, Beef, Pork, Salt, Vinegar &c. &c. shall be forwarded as soon as this Brigade returns or another can be procured.
We wish to know to whom we shall address these Supplies, in Order that proper Receipts may be obtained for our Vindication. We have the Honour to be your Excellency’s most obedient humble servts

Fras Hopkinson
John Wharton


P:S: It would give us great Satisfaction to hear there was any Probability of Capt. Robinson’s Release, so unjustly imprisoned at Philada.

